Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/21 has been entered.
 
Claims 1, 6, and 11 have been amended.  Claims 1-16, 19, and 20 are pending.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
As per claims 1, 6, and 11, the phrase “make similar decisions” is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification provides an alternative embodiment that does not use similar for describing the decisions but rather use the word same.  The claims using this terminology would make sense as the same decisions (output) are found based on the same input data (already amended into the claim).  
The term threshold degree of separation is problematic because absent a definition in the specification the term can simple mean close.  It is unclear from the claim and the specification where the threshold would exist.  The specification suggests there is at least a connection between the entity and the entities.  That would imply a relationship information lists the entities with some closeness or connection.  In terms of the claim scope it is not clear how the degrees are measured.  Without that clarity then the threshold cannot be determined.  The specification suggests that an entity with connections to known malicious entities is more likely malicious and the training data is based on those relationship.  It is assumed the first limitation of the independent claims is intended to claim this feature.  If so, the limitation needs to be clarified without relative 


Response to Arguments

Applicant’s arguments, with respect to claims 1, 6, and 11 have been fully considered and are persuasive.  The prior art rejection of claims 1, 6, 11, and their dependent claims has been withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431